FUEL INJECTOR TESTING MACHINE



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element number 24 which is not set forth in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.


CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objections

Claim 14, line 4; the phrase “duty cycle for of the solenoid valve” should be changed to
--duty cycle for the solenoid valve--.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Independent claim 1 calls for a fuel injector holding assembly operable to hold at least one fuel injector (lines 7-8). Thus, only on fuel injector is required. However, the claim later calls for a first fuel injector and a second fuel injector being held. Therefore, more than one fuel injector is required. As such, a contradiction in the wording exists.

Independent claim 20 appears to have been intended as being a dependent claim but fails to set forth the claim from which claim 20 depends. As such, claim 20 is indefinite because the claim references the fuel injector testing machine and the fluid inlet but no such machine or fluid inlet were previously set forth.


35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehnert (2009/0114035).

With respect to independent claim 20, Lehnert sets forth (Fig. 1) a fluid reservoir (56) in communication with a fluid inlet (E).


Allowable Subject Matter

Claims 1 - 17 have been found to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112.

Independent claim 1 is distinct over the prior art because the prior art fails to teach or suggest a fuel injector testing machine comprising the combination of:
a fitting in communication with a fluid inlet and forming a fluid outlet from a head unit and further comprising a flow meter in communication with the fluid outlet and operable to measure a fluid flow through the fitting;
wherein the head unit and a fuel injector holding assembly are movable relative to one another such that the fitting can connect to a first fuel injector held on the fuel injector holding assembly in a first position, and the fitting can connect to a second fuel injector held on the fuel injector holding assembly in a second position.
Claims 2 - 17 depend from claim 1 and are distinct for, at least, that reason.

Claims 18 and 19 have been found to be distinct over the prior art and are thus allowable.

Independent claim 18 is distinct over the prior art because the prior art fails to teach or suggest a fuel injector testing machine comprising:
a head unit comprising a fluid inlet, a manifold, and a plurality of fittings in communication with the manifold, wherein each of the plurality of fittings form a fluid outlet from the head unit and wherein a flow meter is in communication with the fluid outlet and operable to measure a fluid flow through the fitting,
wherein the head unit and a fuel injector holding assembly are movable relative to one another such that one of the plurality of fittings can connect to a first fuel injector held on the 


fuel injector holding assembly in a first position, and the one of the plurality of fittings can connect to a second fuel injector held on the fuel injector holding assembly in a second position.
Claim 19 depends from claim 18 and is distinct for, at least, that reason.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Eric S. McCall/Primary Examiner
Art Unit 2855